 UNITED OPERATIONS, INC. 1United Operations, Inc. and United Association of Plumbers, Pipefitters and Sprinklerfitters, Local 539.  Case 18ŒRCŒ16744 September 30, 2002 DECISION ON REVIEW AND ORDER BY MEMBERS LIEBMAN, COWEN, AND BARTLETT The Petitioner seeks an election in a unit of the Em-ployer™s HVAC (heating, ventilation, and air condition-ing) service technicians (HVAC techs). On December 12, 2000, the Regional Director for Region 18 issued a Decision and Order, finding that the smallest appropriate unit must include all field service employees and dis-missing the petition.1 Thereafter, in accordance with Sec-tion 102.67 of the National Labor Relations Board™s Rules and Regulations, the Petitioner filed a timely re-quest for review of the Regional Director™s decision. By Order dated March 12, 2001, the Board granted the Peti-tioner™s request for review. The Board has carefully considered the entire record and has decided to reverse the Regional Director™s Deci-sion and Order. As explained below, we find that the HVAC techs constitute a readily identifiable and func-tionally distinct group of highly skilled and licensed em-ployees, with common interests distinguishable from the Employer™s other field service employees. See Dick Kel-chner Excavating Co., 236 NLRB 1414, 1415 (1978); The Dahl Oil Co., 221 NLRB 1311 (1975); Del-Mont Construction Co., 150 NLRB 85 (1964). I.  FACTS The Employer provides general building maintenance services to commercial property owners through its field service employees. The Employer™s clients contact the Employer with service requests, and the appropriate field service employee is sent to respond to each call. Some-times, a job requires more than one person, and two or three field service employees are sent to respond to a particular job. Thus, the bulk of the field service employ-ees™ work is done away from the Employer™s facility. At the time of the petition, the Employer employed approximately 50 field service employees, including 26 building service employees (BSEs), 16 policers, and 9 HVAC techs. The BSEs are responsible for general maintenance tasks such as carpentry, general labor, light plumbing, electrical work, and painting. The policers pick up litter from the grounds of the clients™ buildings. The HVAC techs repair and service the heating, ventila-tion, and air conditioning systems of the buildings.                                                            1 Pertinent portions of the decision are attached as an appendix. In determining whether a unit of employees, such as the petitioned-for unit of HVAC techs, is appropriate, the Board considers whether the employees are organized into a separate department; have distinct skills and train-ing; have distinct job functions and perform distinct work, including inquiry into the amount and type of job overlap between classifications; are functionally inte-grated with the Employer™s other employees; have fre-quent contact with other employees; interchange with other employees; have distinct terms and conditions of employment; and are separately supervised. See, e.g., Bartlett Collins Co., 334 NLRB 484 (2001); The Dahl Oil Co., 221 NLRB 1311 (1964). We review these fac-tors below. Separate Department The field service employees are split into three de-partments: building services, HVAC, and policers, and the Employer generally assigns its work along depart-mental lines. Thus, the Employer organizes the HVAC techs into a separate department and treats them accord-ingly. Skills and Training The HVAC techs primarily perform HVAC work and are required to have skills particular to that field. None of the Employer™s other employees are required to have HVAC skills, and the uncontested evidence shows that no one outside the HVAC department can do skilled HVAC work. Furthermore, only HVAC techs are required to be cer-tified by the EPA to handle refrigerants, and all of the Employer™s HVAC techs actually have EPA certification (except Gregg Jevnager and Ronald Clausen, who were both transferred to the HVAC department just 2 weeks before the hearing). No other field service employee is EPA-certified. To receive EPA certification, individuals are required to pass a written test on their knowledge of refrigerants, preparation for which includes significant study and a preparatory class. In addition, most or all of the HVAC techs have a boiler license, which none of the other field service employees has. The HVAC techs also use specialized HVAC tools, in-cluding refrigeration gauges, refrigerant leak detectors, self-contained recovery equipment, and electrical test meters. Such tools are not used by BSEs or policers. The Employer bills its clients for work performed by the HVAC techs at a separate, higher rate based on the fact that the HVAC techs have a set of skills that the Employer sells as a separate service to its clients. While the skill level of the HVAC techs varies, all HVAC techs are required to have HVAC-specific skills that no other field service employees are required to 338 NLRB No. 18  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 2have. Entry-level HVAC techs are required to have 
ﬁsome experience or schooli
ngﬂ in HVAC, evolving into 
ﬁhigh-skilled trouble shooting 
of various mechanical 
systems.ﬂ The new HVAC tech
s further develop their HVAC skills on the job. There is no evidence that any policer or BSE has the 
ability to do the level of HVAC work that even the least-
skilled HVAC techs do. Even the least-skilled HVAC techs perform inspections and startups, clean equipment, 
replace faulty controls, and test refrigerant levels with refrigerant pressure gauges,
 which requires EPA certifi-
cation. On the other hand, there is no allegation that poli-

cers have any HVAC skills whatsoever; it is undisputed that the policers™ work is entirely unskilled. Likewise, 
while BSEs change filters, clean condenser coils, unplug 
condensate lines and do plumbing work, this is not 
skilled HVAC work. BSEs cannot replace faulty controls 
or test refrigerant. Furthermore, the evidence demon-
strates that HVAC-related work performed by BSEs is 
not only unskilled but also done in conjunction with 
skilled HVAC work performed by HVAC techs. 
Job Functions and Work 
The HVAC techs, policers, and BSEs perform very 
different types of work the vast majority of the time. The 
incidence of job overlap between the HVAC techs and 
the other field service employees is minimal, and it is 
clear that the primary func
tion of the HVAC techs re-
mains at all times the service and repair of HVAC units.  
The HVAC techs spend the vast majority of their time 
performing HVAC-specific work
, and no other field ser-

vice employee spends significant time performing 
HVAC-related work. The Employer generally distin-
guishes between service calls that involve HVAC work 
and those that do not. Assignments are primarily made 
according to skill: HVAC work is assigned to HVAC 
techs, general maintenance work is assigned to BSEs, 
and outdoor litter removal is 
assigned to policers. Al-though the Employer considers skill, geography, famili-
arity with the building, and client preference in making 
assignments, the record established that skill is the prior-
ity factor. The little overlap that does occur between 

classifications is largely unskilled work and is primarily 
done out of courtesy to the client or in emergencies. 
There is no crosstraining. 
Policers do not spend any time at all on HVAC work. 
Similarly, it is rare for an HVAC tech to perform polic-
ing work. The only evidence of HVAC techs doing polic-
ing work is one service call in which two HVAC techs 
did policing work for two and a half hours. In addition, 
HVAC tech Larson testified that he performed general 
clean up or policing for approximately 1 day in a 5-year 
period. HVAC tech Soberg testified that he picked up 
trash one or two times in a 10-year period. Thus, the evi-
dence shows that the job overlap between the HVAC 
techs and the policers is irregular, infrequent, and insig-
nificant. Likewise, the job overlap between the HVAC techs 
and the BSEs is minimal. HVAC techs do a variety of 

non-HVAC tasks if unusual speed is required or if the 
BSE department is overloaded. However, these incidents 
of overlap work are rare. In addition, an HVAC tech oc-
casionally is asked by a building manager to perform 
ﬁminor requests,ﬂ such as changing a lightbulb or un-
plugging a toilet, because the HVAC tech happens to be 
on the property. The HVAC tech will generally comply 
with such requests out of courtesy. However, if the re-
quest requires a more substantial effort, such as fixing a 
lock or plumbing work, or if a building has an extensive 
list of building maintenance work to be done, the HVAC 
tech will call the office and have them send a BSE to do 
the work. 
BSEs never perform skilled HVAC work. However, 
BSEs occasionally perform unskilled HVAC-related 
work. For instance, about once a week, a BSE out on a 
call is asked by a building manager to adjust a thermostat 
or a damper. Further, when BSEs perform HVAC-related 

work, the work is not only unskilled, but also performed 
in conjunction with skilled HVAC work done by HVAC 
techs. For instance, the Employer™s witness testified that 
a BSE responded to a call about two roof leaks. The first 
leak he determined to be a roofing problem and called a 
roofer. The second leak he determined to be an HVAC 
leak and called an HVAC tech to pinpoint and repair the 
leak. The BSE later returned with the HVAC tech and 
ﬁassistedﬂ him with the repair
. There is no evidence that 
BSEs performed any HVAC-related work without 
HVAC techs present. Furthermore, even the least-skilled HVAC techs do 
more than the unskilled HVAC-related tasks sometimes 
performed by BSEs. In addition to changing filters, the 
least-skilled techs also perform HVAC tasks such as 
starting up equipment, replacing bad components, and 
testing refrigerant levels using refrigerant pressure 
gauges, which requires EPA certification. There is no 
evidence that BSEs can or do perform such tasks. 
Functional Integration 
There is no significant functional integration between 
the HVAC techs and the other field service employees. 
For the most part, the BSEs are sent to answer service 

calls requiring general maintenance skills, and the 
HVAC techs are sent to answer service calls pertaining to repair or service of HVAC
 equipment. Each service 
call is independent of all othe
rs. Few service calls require both an HVAC tech and a BSE. When this does occur, 
 UNITED OPERATIONS, INC. 3approximately one time per week, the HVAC tech per-
forms the necessary HVAC work and the BSE assists 
with unskilled labor.
 Other Contact 
There is no significant contact between the HVAC 
techs and the other field se
rvice employees. The BSEs 
and the HVAC techs occasionally see each other during the limited time they spend in the office or when they 
happen to run into each other in the field. Even then, the 
record reveals that contact
 between the HVAC techs and the BSEs is limited to pleasantries.  
On the other hand, the record established that the 
HVAC techs have regular, work-related contact with 
each other. Interchange
 There is minimal evidence of
 interchange between the 
HVAC techs and the other field service employees. 
There is no evidence of tempor
ary transfers. Nor is there any evidence of permanent tr
ansfers between the policers and the HVAC techs or from 
the HVAC department to 
the BSE department. Two BSEs, Gregg Jevnager and 
Ronald Clausen, transferred from the BSE department to 
the HVAC department just 3 
weeks before the hearing. Terms and Conditions of Employment 
Although the HVAC techs share dispatchers, personnel 
policies, and fringe benefits with the other employees, 
there is a substantial differe
nce in wages. The average 
wage for policers is $14.69 per hour, and the average 
wage for BSEs is $15.83 per hour. In contrast, the aver-
age wage for HVAC techs is $19.78 per hour.
2Furthermore, it is uncontrove
rted that the HVAC techs have regular, separate meetings with their supervisor, 
President Paul Daily. No other employees are required to 
attend similar meetings. 
Supervision 
The HVAC techs and the BSEs have separate immedi-
ate supervision. The HVAC techs share common imme-
diate supervision with the policers. 
II. ANALYSIS After reviewing the relevant factors, we find, contrary 
to the Regional Director, that the HVAC techs share a separate community of interest apart from the other field 
service employees. Accordingly, they constitute an ap-
propriate unit. 
The HVAC techs are a readily identifiable group with 
common interests apart from th
e policers. As discussed                                                           
                                                           
2 If the two recent transfers into
 the HVAC department are excluded 
from the calculation, the average 
wage for HVAC techs is actually 
$21.04 per hour. 
above, the factors suggesting a community of interest 

between the HVAC techs and the policers are common 
supervision, personnel policies, and work rules. How-
ever, in light of the lack of
 any evidence of interchange, shared skills, crosstraining, contact, or functional integra-
tion, the miniscule amount of job overlap, and the sig-
nificantly higher wages of th
e HVAC techs, we find that the commonalities are insufficient to negate the propriety 
of a unit of the HVAC techs, excluding the policers. Likewise, the HVAC techs ar
e a readily identifiable 
group with common interests apart from the BSEs. Other 

than the similarity in personnel policies and work rules, 
each of the community of in
terest factors supports the propriety of an HVAC-only unit: the HVAC techs are 

organized into a separate department; have distinct skills 
and training; have distinct job functions and perform 
distinct work with little overlap; the Employer™s work is 
not significantly functionally integrated; there is little 
contact between the HVAC techs and the BSEs; there is 
no significant interchange; the HVAC techs receive higher wages; and the HVAC techs are separately super-
vised from the BSEs.  
That some HVAC techs may occasionally perform 
BSE duties not strictly within their job description or that 
BSEs may perform some minor HVAC tasks does not 
render the unit inappropriate where, as here, the HVAC techs spend a substantial majority of their time perform-

ing distinctive duties. See 
Maxim™s De Paris Suite Hotel
, 285 NLRB 377, 378 (1987); 
Dick Kelchner Excavating Co.
, 236 NLRB 1414 (1978). Further, the Board has held 
that sporadic instances of employees™ assisting with an-
other department™s tasks reflect ﬁa spirit of cooperation 

or civilityﬂ rather than overlap of job functions. 
See Ore-Ida Foods, 313 NLRB 1016 (1994); 
Maxim™s De Paris Suite Hotel
, 285 NLRB at 378; 
Omni International Ho-
tel, 283 NLRB 475 (1987). 
On balance, therefore, we find that a unit of HVAC 
techs is appropriate. See 
Bartlett Collins,
 334 NLRB 484 
(2001); 
Dick Kelchner Excavating, 236 NLRB 1414, 
1415 (1978); 
Del-Mont Construction Co., 
150 NLRB 85 
(1964). The cases cited by the Regional Director and the Em-
ployer are distinguishable. In none of the cases cited did 

the petitioned-for employees have the distinct identity 
and divergent interests that the HVAC techs have in this 
case.3For instance, in Brand Precision Services
, 313 NLRB 
657 (1994), the petitioned-for operators did not have training, skills, supervision, or function distinct from the 
 3 Further, none of the cases cited by the Employer or the Regional 
Director specifically deal with th
e propriety of an HVAC unit apart 
from other building operations employees. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 4laborers and leadmen the pe
titioner sought to exclude. All employees were required to have driver™s licenses 
and the sole additional requirement for operators was to 
have and maintain a commercial driver™s license. The 
Employer™s work was highly integrated, and there was 
ﬁconstantﬂ contact among th
e petitioned-for operators and the disputed laborers and leadmen. Laborers spent up 
to 10 percent of their time doing operator work. Opera-
tors™ wages fell in the range between those of the lead-
men and laborers.  
Similarly, in 
Proctor & Gamble Paper Products
, 251 NLRB 492 (1980), cited by the Regional Director, the 

petitioned-for electrical employees spent at least one-half 
of their time working in functionally integrated teams 
with production employees, and a substantial amount of 
electrical work was performed by other employees. 
There was also no licensing re
quirement for the electrical 
employees, and they were recruited from the production 
ranks. Finally, we find the Regional Director™s reliance on 
Seaboard Marine, Ltd
., 327 NLRB 556 (1999), to be 
misplaced. In 
Seaboard Marine
, the union petitioned for 
a unit of approximately 17 employees in three classifica-

tions, excluding approximately 181 employees in 12 ad-

ditional classifications. The Board found the petitioned-for unit inappropriate based on the fact that the duties 

and minimal skills of the employees in the petitioned-for 
classifications were not distinct from those of several 
other classifications, noting that the Board does not ap-
prove fractured units, i.e., combinations of employees 
that are too narrow in scope or that have no rational ba-
sis. Here, however, as explained above, the HVAC techs 
are skilled employees performing tasks distinct from the 
other field employees.  
III.  CONCLUSION As the petitioned-for HVAC service technicians con-stitute a readily identifiable and functionally distinct 
group, with common interests distinguishable from the 
Employer™s other field service employees, we find that 
the Regional Director erred in finding the unit inappro-
priate and dismissing the petition. 
ORDER The Regional Director™s Decision and Direction of 
Elections is reversed. This proceeding is remanded to the 

Regional Director for further appropriate action consis-
tent with this decision. 
 MEMBER BARTLETT, dissenting. 
Contrary to my colleagues, I agree with the Regional 
Director™s conclusion that the petitioned-for unit of the 
Employer™s HVAC techs is not
 an appropriate unit, and 
that the only appropriate unit is one that includes all of 
the Employer™s field service 
employees, i.e., the building 
services employees, the policers, 
and the HVAC techs. In my view, the Regional Director correctly found that 
the HVAC techs do not have a community of interest 
separate and apart from the other field service employ-
ees. The field service employ
ees all go on service calls and are commonly dispatched 
by the Employer. They all 
report to the Employer™s office to pick up work orders 

and supplies, and to complete any necessary paperwork. 
They have the same work rules and fringe benefits. 
Further, it is undisputed that the HVAC techs and the 
policers have common supervision. Additionally, the 

wage ranges for all three classi
fications are quite similar; 
the HVAC techs earn between $13 and $25.25 per hour, 

the policers earn between $10 and 25.88 per hour, and 
the building services employees earn between $10 and 
$20 per hour. Although, as my colleagues note, the aver-
age hourly wage rate of the HVAC techs is slightly 
higher than the average hourly wage rates of the other 
two classifications of field 
service employees, this fact 
may be due to certain employees™ length of service, and 
thus is not a true indicator of whether all three classifica-
tions of employees have similar wages. 
My colleagues emphasize that the HVAC techs have 
particular or distinct skills and that most possess an EPA 

certification, which requires passing a written test.
1 However, my colleagues do not contend, correctly, that 
the HVAC techs constitute a 
craft unit. The HVAC techs do not participate in any apprenticeship program, and the 
nature of their work is essentially a mechanical service 
rather than work typically 
performed by any craft. See 
generally 
Schaus Roofing
, 323 NLRB 781 (1997). Fur-
ther, some of the building service employees also have 
particular or distinct skills and perform work that re-
quires special licensing or training. As found by the Re-
gional Director, some have low-voltage electrician li-
censes and five have been specially trained to perform 
locksmith work. 
Finally, I disagree with my colleagues™ reliance on the 
limited contact between the HVAC techs and the em-

ployees in the other two classifications. As noted by the 
Regional Director, the HVAC techs generally work 
alone, and thus they also have limited contact with each 
other. Their limited contact with other field service em-
ployees, therefore, is not indicative of a separate com-
munity of interest from the other employees. 
In sum, the HVAC techs do not have a community of 
interest apart from the Empl
oyer™s other field service 
employees who also go on service calls and are com-
                                                          
 1 As noted by my colleagues, tw
o of the nine HVAC techs, who 
were recently transferred from bu
ilding service positions into HVAC tech positions, do not have an EPA certification. 
 UNITED OPERATIONS, INC. 5monly dispatched. The HVAC techs have common su-
pervision with other field service employees, their wage 
ranges are similar to the ot
her field service employees, 
and they have the same work rules and fringe benefits as 
the other field service employees. Although the HVAC 
techs have distinct skills and perform work that requires 
EPA certification, they do not constitute a craft unit, and 

the building service employees also have distinct skills 
and perform work that requires licensing or training. In 
these circumstances, I find, 
in agreement with the Re-
gional Director, that a separate bargaining unit of HVAC techs would result in a fractured unit, without any ra-

tional basis. See generally 
Seaboard Marine, Ltd.,
 327 NLRB 556 (1999).
2 APPENDIX DECISION AND ORDER Upon a petition duly filed under Section 9(c) of the 
National Labor Relations Act, as amended, a hearing was 
held before a hearing officer of the National Labor Rela-
tions Board. 
Pursuant to the provisions of Section 3(b) of the Act, 
the Board has delegated its authority in this proceeding 
to me. 
Upon the entire record in this proceeding, I find: 
1.  The hearing officer™s rulings made at the hearing 
are free from prejudicial erro
r and are hereby affirmed. 
2.  The Employer is engaged in commerce within the 
meaning of the Act, and it will effectuate the purposes of 
the Act to assert jurisdiction herein.
13.  The labor organization involved claims to represent 
certain employees of the Employer. 
4.  A question affecting commerce exists concerning 
the representation of certain 
employees of the Employer 
within the meaning of Section 9(c)(1) and Section 2(6) 
and (7) of the Act. 
5.  Petitioner seeks to represent a unit of all full-time 
and regular part-time HVAC service techs employed by 
                                                          
 2 My colleagues seek to distinguish 
Seaboard Marine on the ground 
that the HVAC techs are skilled employees performing tasks distinct 
from other employees. However, as 
indicated above, I disagree with my 
colleagues that the HVAC techs™ partic
ular or distinct skills are a rele-vant basis for distinguishing them fr
om the other field service employ-
ees. Thus, in my view, it is also not a meaningful basis to distinguish 
Seaboard Marine. 1 The Employer, United Operations, Inc., is a Minnesota corporation 
with an office and principal place of business in Plymouth, Minnesota, 
where it is engaged in the building maintenance business.  During 
calendar year 1999, a representativ
e period, the Employer received 
gross revenues in excess of $500,000, and it purchased and received at its Plymouth, Minnesota facility goods
 and materials valued in excess 
of $50,000 directly from suppliers located outside the State of Minne-
sota.  the Employer at its Plymouth, Minnesota facility.  The 
Employer contends that a unit limited to HVAC service 
techs is inappropriate because all of its field service per-sonnel share a community of interest.  Therefore, the 
Employer contends that the unit should be all full-time 
and regular part-time field service employees, including 
HVAC service techs, buildi
ng service employees, and 

policers.   The Employer provides building maintenance services 
to buildings managed by commercial real estate compa-
nies.  Thus, its customers are the real estate concerns.  
The Employer services about 1300 buildings in Minnea-
polis, Minnesota, and an area about 40 miles in all direc-
tions from Minneapolis.  The Employer provides opera-
tional management, heating and air conditioning service 

and repair, locksmithing, plumbing, carpentry, electrical, 
painting, roof repair, irrigation and sprinkler maintenance 
and repair, caulking and weatherproofing, storage units, 
and construction services for tenant improvements.  The 
Employer does not provide janitorial services. 
The Employer™s president is Paul Daily.  Its vice 
president of operations is Dan Shedlov.  Paul Mallory is 

also in supervision/management, including apparently 
overseeing the Employer™s administrative personnel.  
Daily supervises the HVAC techs and policers, while 
Shedlov oversees the building services employees.  All 
employees who the Employer contends should be in the 

unit receive the same benefits, employee handbook, uni-
forms, vans and/or trucks, and attend two Employer-
sponsored parties each year.  The Employer bills its cli-
ents $59 per hour for HVAC work and $41 per hour for 
work normally performed by building services employ-
ees.  The record does not disclose what rate is charged 
for policer work.  HVAC techs (also referred to as me-
chanics in the record) are currently paid between $13 and 
$25.25 an hour, building services employees are cur-
rently paid between $10 and $20 an hour, and policers 
are currently paid between $10 and $25.88 an hour.  The 
Employer employs about nine mechanics, between 20 
and 25 building services employees, and about 16 poli-
cers. The Employer learns about customer needs when calls 
are taken by one of two service dispatchers.  They deter-

mine the type of service need
ed; type the service orders; 
and post the orders to the se
rvice board, where the calls wait to be dispatched to an 
appropriate field service em-
ployee.  (The term 
field service employee, hereinafter
 ﬁFSE,ﬂ encompasses all three classifications of employ-
ees in dispute.)  Service dispatchers contact the appropri-
ate FSE by cell phone or pager.  Some FSEs are also 

notified by fax when they have a fax machine at their 
home.  In addition, Daily and/or Shedlov might give 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 6FSEs work orders in person if 
the FSEs are in the office.  
Most FSEs are in the Employer™s office about three days 
a week, for a total of two to three hours a week.  They 
report to the office to pick up work orders, to complete 
paperwork, to pick up and drop off tools and equipment, 
and to pick up supplies.  However, most of their work 
time is spent away from the Employer™s facility at vari-

ous customer locations. 
In order to determine which FSE to send on a call, the 
following factors are considered:  (1) skill required for 
the service call; (2) geographical location of the call; (3) 
priority of the service call; (4) familiarity of the FSE with 
a particular building; and (5) whether the customer re-
quests a certain FSE by name.  Of these factors, the most 
important is the skill required for the job.  For example, 

there are certain calls that only HVAC techs can perform.  
They are the only FSEs with boiler licenses and EPA 
certifications.  EPA certifications are required to pur-chase and transport refrigerant.  Not all HVAC techs have the necessary skills to work on boilers or to perform 
work involving refrigerant, however.  Some have the 

skill only to perform routine maintenance.  Routine 
maintenance involves replacing 
air filters and, while do-ing that, visually inspecting 
the equipment.  They can 
also start up and clean equipment.  Another group of 

HVAC techs have skills to make repairs, but not to work 
on complicated control systems like boilers.  Building 
service employees perform general labor, plumbing, car-
pentry, electrical and painting services for the Em-
ployer™s customers.  Some building service employees 
have low-voltage electrician licenses, and five of them 
have been specially trained to perform locksmith work.  
Policers pick up litter from the exterior of the building. 
The Employer acknowledges that HVAC techs are 
recognized as a separate ﬁdepartmentﬂ by the Employer.  
However, the Employer also
 maintains that HVAC techs 
perform the work of the other two classifications on oc-
casion, including changing light bulbs and picking up 

trash.  The Employer also c
ontends that some work can-
not be easily categorized as HVAC tech work versus 

building service work.  Exam
ples of such work are 
tripped circuit breakers, roof leaks, and low-battery 
alarms on monitoring panels.  The Employer further 
maintains that some service 
calls involve multiple needs, 
and therefore an HVAC tech might perform both me-
chanical and building service work on a particular call.  
Finally, the Employer contends that some calls involve 
sending out both an HVAC tech and a building service 
employee.  The record contains quite a bit of conflicting 
testimony regarding the fre
quency of HVAC techs per-
forming policer or building service work and how often 
HVAC techs work with a building service employee.  
Generally, it appears that service calls are handled by one 
FSE; that there is minimal work-related interaction 
among FSEs when they are in the field; and that only 
HVAC techs can perform work
 on boilers, air condition-ing systems, and other equipment involving customers™ 
heating and cooling systems. 
Paul Mallory, Dan Shedlov and Paul Daily hire field 
service employees.  Daily evaluates the HVAC techs and 

policers.  Shedlov evaluate
s the building services em-
ployees.  Mallory evaluates administrative personnel.  
Each evaluation contains a recommendation for a wage 
increase.  Daily decides on the amount of increase for all 
employees, including building services employees.  
Daily further testified that Mallory, Shedlov or he can 
discipline any employee.  Current HVAC tech Gregg 

Jevnager was a building services employee for the Em-
ployer before he took his current position.  Current 
HVAC tech Ronald Clausen worked part of his time as a 
building services employee and part of his time as an 

HVAC tech until he recently became a full-time HVAC 
tech. Based on the foregoing, I conclude that the appropriate 
unit should include all of the Employer™s field service 
employees, and therefore that the unit sought by Peti-
tioner is inappropriate.  In r
eaching this conclusion, I rely particularly on the Board™s admonition that it will not 

approve fractured units; that is, combinations of employ-
ees that have no rational basis.  
Seaboard Marine, Ltd
., 327 NLRB 556 (1999).  Petitioner cites Overnite Trans-
portation, Inc
., 322 NLRB 723 (1996), for the proposi-
tion that the statute requires only that the bargaining unit 
be an appropriate unit, and does not require a union to 
seek the most
 appropriate unit.  However, the Overnite 
decision also makes clear that the Board must examine 
the union™s petition and whether the unit sought in the petition is appropriate.  I conclude that in this case the 
unit sought by the petition is not appropriate.  More spe-
cifically, I conclude that 
the HVAC techs do not consti-
tute a ﬁreadily identifiable and homogenous group with a 
community of interest separate and apart from the other 
employees,ﬂ as contended by Petitioner at the hearing.  
More specifically, I conclude that because the HVAC 
techs and policers are commonl
y supervised, because all FSEs are commonly dispatched
, because all FSEs enjoy the same fringe benefits and are subject to the same work 
rules, and in view of the similarity in wage rates, HVAC 
techs do not have a distinct community of interest from 
other FSEs.  Moreover, at l
east two of the current HVAC 
techs previously performed building services work on a 

regular basis as building services employees.  I also note 
that all FSEs are engaged in the same work, insofar as all 
are away from the Employer™s facility and at customer 
 UNITED OPERATIONS, INC. 7                                                          
locations in response to service needs.  While the record 
presents conflicting evidence regarding the amount of 
contact HVAC techs have with other FSEs, I note that 
even the individual HVAC techs generally work alone 
and not with one another.  
Thus, I decline to conclude 
that HVAC techs are a distin
ct group because of their limited day-to-day contact w
ith other FSEs, because it appears that HVAC techs do not have regular work-
related contact with one another.  Even assuming that 
HVAC techs perform work of 
a specialized nature that other FSEs cannot perform, it is clear that HVAC techs 
do not have an apprenticeship program.  Moreover, at 
least some HVAC techs have not acquired the skills to 
work with refrigerants or on boilers, and instead spend 
most of their time changing air filters, which apparently 
building services employees can do.  Finally, I note that 
some building services employees have also been spe-
cially trained in locksmithing.  Therefore, I find no basis 
for establishing a separate bargaining unit of HVAC 
techs.  Proctor & Gamble Paper Products
, 251 NLRB 
492 (1980); 
Monsanto Co.
, 172 NLRB 1461 (1968). 
Burns & Roe Services Corp
., 313 NLRB 1307 (1994), 
cited by Petitioner at the hearing, does not compel a con-

trary conclusion.  In 
Burns & Roe Services Corp.
, the Board found appropriate a unit of electrical department 

employees.  However, unlike th
e instant case, the electri-cal department employees were separately supervised, 

were separately assigned work, and had a distinct wage 
rate from other employees the employer sought to in-
clude in the unit.  Moreover,
 the electrical department 
employees had a training program that included appren-
tices and journeymen, and they were assigned work typi-
cally performed by members of
 a craft.  The Board also noted the lack of transfers into or out of the electrical 
group.  None of these facts are applicable to the HVAC 

techs employed by the Em
ployer.  Because Petitioner stated at the hearing that it is
 not interested in proceeding in any unit broader than the 
HVAC techs, I will therefore dismiss the petition. 
ORDER It is hereby ordered that the petition filed herein be, 
and it is, dismissed.
2 2 Under the provisions of Sec. 102.67 of the Board™s Rules and 
Regulations, a request for review of 
this Decision may be filed with the 
National Labor Relations Board, addr
essed to the Executive Secretary, 1099 14th Street, N.W., Washington, D.C.  20570.  This request must 
be received by the Board in 
Washington by December 26, 2000. 
  